                         Case 1:21-cr-00348-JMF Document 1 Filed 05/25/21 Page 1 of 1


Mod AO 442 (09/13) Arrest Warrant          AUSA Name & Telno: Marguerite B. Colson ; 212-637-2587
                                                                                                                                ORIGINAL
                                               UNITED STATES DISTRICT COURT
                                                                                         for the

                                                                Southern.District of New York

                  United States of America
                                 V.

                       TEMAINE PELZER
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                                        c.,.21 CRIM 3 4 8
                                                                                            )
                                                                                            )
                                                                                            )
                             Defendant


                                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)          TE MAINE PELZER
                                      ___:_.=c_:..::_:_:..:....:..:::.._:.__-=.::::...=..::~ - - - - - - - - --   - - - - - - - - - - - - - - - --                     -
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment             0    Superseding Indictment                           0 Information                 0 Superseding Information                 O Complaint
0 Probation Violation Petition                       0 Supervised Release Violation Petition                          • Violation Notice               O Order of the Court

This offense is briefly described as follows:

   18 U.S.C. 371
   18 U.S.C. 666
   18 U.S.C. 1343, 1346
                                                                                                                                       . ....
                                                                                                                                         ~


                                                                                                                                              '   ·-

Date:         05/25/2021


City and state:       New York, New York



                                                                                        Return

          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date: - - - - - - - -
                                                                                                                       Arresting officer 's signature



                                                                                                                          Printed name and title
